Case 2:18-cv-00086-SJF-AKT Document 90-5 Filed 12/02/20 Page 1 of 3 PageID #: 635




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  DERELL MEYNARD, individually and on behalf of all others
  similarly situated,
                                                                     Case #: 18-CV-
                                                                     00086(SJF)(AKT)
                                                       Plaintiffs,
                                                                     DECLARATION OF
                           - against –                               DERELL MEYNARD

  WHOLE FOODS MARKET GROUP,

                                                     Defendants.


        I, Derell Meynard, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

 the following is true and correct to the best of my knowledge and belief.

    1. My name is Derell Meynard. I currently reside in the State of New York, Queens County.

    2. I was employed as a Produce Buyer by Whole Foods Market Group at its Manhasset

        store—located at 2101 Northern Boulevard, Manhasset, New York 11030—in 2012.

    3. During my employment with the Defendants, the produce department consisted of

        approximately 20 employees.

    4. All 20 employees were manual laborers. Their responsibilities required that they work

        with their hands far in excess of 25% of the time. Responsibilities include unpacking

        shipments of produce, stocking shelves, rotating inventory, creating and maintaining

        displays, and keeping the department clean and organized.

    5. No member of the produce department is exempt from working on the sales floor and

        completing the previously mentioned responsibilities. This includes positions like

        Produce Buyer.
Case 2:18-cv-00086-SJF-AKT Document 90-5 Filed 12/02/20 Page 2 of 3 PageID #: 636




    6. Produce Buyers—who are responsible for taking inventory and placing order for more

       produce—only do so for at most an hour and a half of an eight-hour shift. Once the Buyer

       places the order, they must return to the sales floor to continue to complete the

       responsibilities of a regular produce department team member.

    7. The responsibilities and job description of Produce Buyers are not different than those of

       a regular produce department team member. The only difference between a Produce

       Buyer and a regular team member is that a Buyer takes inventory and makes orders for no

       more than two hours a day. As soon as I finished placing the order for the day, I returned

       to unpacking shipment and stocking shelves like everybody else.

    8. During my employment with Whole Foods Market Group, there were at least 150

       employees in total at the Manhasset location.

    9. The only job titles at the Manhasset store who were not engaged in manual labor at least

       25% of the time were the store manager, the assistant manager(s), the marketing team,

       and other office personnel.

    10. Of the 150 employees at the Manhasset store, I would estimate that 140 of the employees,

       or 95%, are manual laborers. Departments like seafood, grocery, bakery, specialty,

       prepared foods, among others, perform similar functions and responsibilities to those of

       the produce department. Their job is to unpack shipments, stock their department, rotate

       inventory, create and maintain displays, assist customers and keep their department clean

       and organized. Cashiers also are engaged in physical activity virtually all day.
Case 2:18-cv-00086-SJF-AKT Document 90-5 Filed 12/02/20 Page 3 of 3 PageID #: 637




    I declare that the foregoing is true and correct.

 Dated: Huntington, New York
        November , 2020




                                                        ______________________________
                                                        Derell Meynard
